DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/21 has been entered.
 

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-4 in the reply filed on 11/4/20 is acknowledged.
Claims 5-7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/4/20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huth US 2015/0246366 in view of Sandling US 4,410,003.
Regarding claim 1, Huth discloses a switchable slotted valve for a coating installation that controls dispensing of a pasty coating material (intended use), comprising: a. a valve bore 32 incorporated into a valve basic body 30, oriented in a valve direction of extent and having an inner circumferential surface, b. a feed duct 18 arranged in a region of the inner circumferential surface of the valve bore and opens into the valve bore, c. a nozzle duct 20 arranged in the region of the inner circumferential surface of the valve bore and leads out from the valve bore, e. a valve control rod 40 (includes bearing surface 48a as it is either one piece with the rod or a separate attached piece [0029-0030]) arranged in the valve bore, and is traversed by a valve duct having a slot-shaped duct inlet 42a and a slot-shaped duct outlet 42b wherein h. the valve control rod is rotatable between a passage position and a closed position (see Figs. 3a-3c), wherein, in the passage position, the feed duct and the nozzle duct communicatively connect via the valve duct and the sleeve inlet and the sleeve outlet (Figs. 3a-3c), and 
	Sandling discloses a hollow-cylindrical valve sleeve (80 in Fig. 3 or 80 and 82 and 38 in Fig. 3 or 90 in Fig. 5 or 90 and 42 in Fig. 5) or comprises a slot-shaped sleeve inlet (at 16) opening into the cavity and a slot-shaped sleeve outlet (at 17) leading out from the cavity and the valve sleeve is non-rotatably mounted in the valve bore (Figs. 1-5) in which an outer circumferential surface of the valve control rod lies directly against the inner circumferential surface of the valve sleeve (in Fig. 3, the outer circumferential surface of the valve member (rod) 40 lies directly against the inner circumferential surface of the valve sleeve 82 and in Fig. 5, outer 40 is directly against inner valve sleeve 90).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-rotatable sleeve having slot shaped inlet and outlet as disclosed by Sandling between the valve body and the valve rod of Huth and to modify the sleeve of Sandling to fit the cylindrical valve control rod of Huth in order to provide protection for the valve body and rod and/or to make it easier to fix the valve as the wear would occur between the rotating rod and stationary valve body and if the stationary valve body would happen to be damaged at the connection of the body and rod and needed to be replaced, would be substantially easier to just 
	Regarding claim 2, Huth discloses the valve control rod is cylindrical and comprises an outer circumferential surface breached only by the slot-shaped duct inlet and the slot-shaped duct outlet (Figs. 1-3c).
	Regarding claim 3, Huth in view of Sandling discloses the valve control rod comprises an outer circumferential surface breached by the slot-shaped duct inlet and the slot-shaped duct outlet (Huth Figs. 2-3c), bearing surfaces (Huth at 47 and 48a) that, for bearing the valve control rod, lie against the inner circumferential surface of the valve sleeve, are provided on the valve control rod in the region of two partial surfaces of the outer circumferential surface between the slot-shaped duct inlet and the slot-shaped duct outlet, and depression regions are provided on the outer circumferential partial surfaces, in the region of which depression regions the respective outer circumferential partial surface does not lie against the inner circumferential surface of the valve sleeve (Huth Figs. 3a-3c and admitted to in specification that it is known in paragraphs [0029]).
	Regarding claim 4, Huth discloses the valve control rod comprises an outer circumferential surface breached only by the slot-shaped duct inlet and the slot-shaped duct outlet (Huth Figs. 2-3c), the outer circumferential surface of the valve control rod lies in certain regions directly against the inner circumferential surface of the valve sleeve (Huth Figs. 3a-3c and admitted to in specification that it is known in paragraphs [0029]).  Huth lacks the inner circumferential surface of the valve sleeve comprises at 
	Sandling discloses the inner circumferential surface of the valve sleeve comprises at least one depressed subregion in which the outer circumferential surface of the valve control rod does not lie against the inner circumferential surface of the valve sleeve (84, col. 5, lines 3-8).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-rotatable sleeve having slot shaped inlet and outlet with a depression region in the sleeve as disclosed by Sandling between the valve body and the valve rod of Huth in order to provide protection for the valve body and rod including allowing for thermal expansion as taught by Sandling and/or to make it easier to fix the valve as the wear would occur between the rotating rod and stationary valve body and if the stationary valve body would happen to be damaged at the connection of the body and rod and needed to be replaced, would be substantially easier to just replace a sleeve allowing thermal expansion as taught by Sandling in the valve body as in Huth in view of Sandling as opposed to the entire valve body of Huth
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Huth US 2015/0246366 in view of Cook et al. US 4,909,211.
Regarding claim 1, Huth discloses a switchable slotted valve for a coating installation that controls dispensing of a pasty coating material (intended use), comprising: a. a valve bore 32 incorporated into a valve basic body 30, oriented in a valve direction of extent and having an inner circumferential surface, b. a feed duct 18 arranged in a region of the inner circumferential surface of the valve bore and opens into the valve 
	Cook discloses a valve sleeve comprises a slot-shaped sleeve inlet (Figs. 2 and 4, right side 32) opening into the cavity and a slot-shaped sleeve outlet (Figs. 2 and 4, left side 32) leading out from the cavity and the valve sleeve is non-rotatably mounted in the valve bore (Figs. 2-5).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a non-rotatable hollow-cylindrical sleeve having slot shaped inlet and outlet as disclosed by Cook between the valve body and the valve rod of Huth in which the outer circumferential surface of the valve rod of Huth lies directly against the inner circumferential surface of 
	Regarding claim 2, Huth discloses the valve control rod is cylindrical and comprises an outer circumferential surface breached only by the slot-shaped duct inlet and the slot-shaped duct outlet, and the outer circumferential surface of the valve control rod lies directly against the inner circumferential surface of the valve sleeve (Figs. 1-3c).
	Regarding claim 3, Huth in view of Cook discloses the valve control rod comprises an outer circumferential surface breached by the slot-shaped duct inlet and the slot-shaped duct outlet (Huth Figs. 2-3c), bearing surfaces (Huth at 47 and 48a) that, for bearing the valve control rod, lie against the inner circumferential surface of the valve sleeve, are provided on the valve control rod in the region of two partial surfaces of the outer circumferential surface between the slot-shaped duct inlet and the slot-shaped duct outlet, and depression regions are provided on the outer circumferential partial surfaces, in the region of which depression regions the respective outer circumferential partial surface does not lie against the inner circumferential surface of the valve sleeve (Huth Figs. 3a-3c and admitted to in specification that it is known in paragraphs [0029]).

Response to Arguments
Applicant's arguments filed 8/24/21 regarding the 103 rejections have been fully considered but they are not persuasive. 
Regarding applicant’s arguments to the 103 rejection of Huth in view of Sandling that the combination fails to disclose, teach or suggest the subject matter of those claims, the examiner disagrees.  The applicant argues that Sandling’s valve sleeve is “frustoconically shaped and made from various pieces”.  First of all, nowhere in the claims does it state that sleeve cannot be made from various pieces and the applicant goes so far as to say that the claimed structure is “one-piece” which is again not whatsoever in the claims.  Regarding the frustoconical valve sleeve of Sandling, the valve sleeve is shaped to fit the valve of Sandling which is frustoconical, thus since Huth has a cylindrical valve it would be obvious to anyone to make the valve sleeve cylindrical to fit the cylindrical valve of Huth.  Regarding applicant’s arguments to the “bearing faces” of Huth, these are simply part of the valve control rod (see Huth [0029-0030]) and there is no need to “remove the bearing faces” as suggested by the applicant.  The applicant is arguing them as separate pieces thus do not lie directly against but in actuality, the bearing faces are just part of the valve control rod of Huth and therefore not destroy the fundamental inventive concept of Huth as stated by the applicant. 
Regarding applicant’s arguments to the 103 rejection of Huth in view of Cook that those skilled in the art would not be motivated to make the combination and would not have a reasonable expectation of success since such a combination would destroy the fundamental inventive concept of Huth, the examiner disagrees.  The applicant argues 

Conclusion
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public 



/John Bastianelli/
Primary Examiner, Art Unit 3753
571-272-4921